Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed Provisional Application No. 62/610667, filed 12/27/2017 under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) has been acknowledged. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Alasirniö et al. in the publication (US 20170/135617 A1).
Regarding claim-1 Alasirniö discloses an optoelectronic module (Abstract) recites the invention is about a module for performing optical sensing, 
comprising: an illumination module, and a detection module disposed adjacent to the illumination module (Fig.2) shows functional blocks of the optoelectronic module, which comprises a light projector (114), and a spatially distributed light sensitive components sensing section (102), which is placed adjacent to the projector, the light projector (114) is considered as the illumination module; 
the illumination module including a light-emitting component and an illumination optical assembly (¶:[0033] recites, the light projector 114 includes laser diode), and (Fig.2) shows a transmissive window (120) over the projection unit (114), these are part of the illumination module,
the light-emitting component being operable to generate an emission incident on the illumination optical assembly, the emission being characterized by a principal wavelength (¶:[0035] recites, the light projector 114 provide coherent, more directional, and spectrally defined light emission), that spectrally defined emission is considered as a light with specific wavelength,
the detection module including a detection optical assembly and an array of light-sensitive components disposed within a plane (Fig.2) shows the sensing module comprises an array of light sensing components (102) disposed on a plane, and (¶:[0032] recites, the sensor assembly also contains lens stack-106), that lens stack (106) is part of the detection module, 
wherein the array includes a plurality of light-sensitive components, each light-sensitive component is characterized by a coordinate position, each light-sensitive component is sensitive to the principal wavelength (¶:[0035] recites, the light  sensor 102 is composed of spatially distributed light sensitive components, which are pixels of a CMOS sensor), and (¶:[0036] recites, lights can be detected by the pixels of the light sensor 102 at different intensities), the capability of sensing different intensities of lights by those pixels are considered as the sensitivity of those pixels for different wavelengths),
the detection optical assembly being characterized by a focal length and an optical axis (¶:[0036] recites, an optical axis-138 of the optical channel, and the lens stack has a focal length “f” ), 
wherein the detection optical assembly is aligned to the array of light-sensitive components such that the focal length is incident on the plane and the optical axis is substantially perpendicular to the plane (Fig.2,3) shows the lens which is aligned over the array of pixels, the optical axis (138) is perpendicular to the plane where the pixels are disposed, and the focal length (f) of the lens is such that the incident light is focused on the plane where the pixel array is disposed, the arrangement is described in (¶:[0032] & [0036]), 
the emission incident on the illumination optical assembly together with the illumination optical assembly producing an illumination, the illumination module being operable to direct the illumination to an object disposed at a distance from the optoelectronic module (Fig.2) shows the light projector (114) emits light beam (126) that goes through transmissive window (120) and directs the light towards an object of interest (124), and
the detection module being operable to collect a reflection of the illumination reflected from the object (¶:[0036] recites, when light 126 is emitted from the light projector 114 toward an object 124, some light 128 is reflected by the object 124 and detected by the imager sensor 102), and being further operable to convert the collected reflection into a signal by at least one of the light-sensitive components within the array of light-sensitive components (¶:[0048] recites, signals detected by pixels of the image sensor 102 are processed by a processing circuitry 112 to generate an image of the object 124), 
the signal being associated with a particular coordinate position of the at least one light-sensitive components from which the signal was converted, wherein the particular coordinate position is associated with the distance the object is disposed from the optoelectronic module (¶:[0036] recites, the processing circuitry 112 use a triangulation technique to calculate the distance “Z” of the object 124, wherein the triangulation technique is based on the baseline distance “X” between the light projector 114 and the optical axis 138 of the optical channel, and the distance “x” between the pixel 140 at which the signal is detected and the optical axis 138 of the optical channel),
wherein the signal is characterized by a signal magnitude (¶:[0035] the processing circuitry assigns intensities based on the peaks of the reflected light sensed by the pixels), the peak of the light signals are synonymous to magnitude of those light signals. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-7, 14, 20 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over the publication (US 2017/0135617 A1) by Alasirniö et al. 
Regarding claim-5 Alasirniö discloses the limitations of claim-1. 
With the embodiment of (Figs.1-3) Alasirniö does not show:  the light emitting module further includes an auxiliary light-emitting component; 
the auxiliary light-emitting component is operable to generate an auxiliary emission incident on the illumination optical assembly, the auxiliary emission being characterized by an auxiliary wavelength; 
the auxiliary emission incident on the illumination optical assembly together with the illumination optical assembly produces an auxiliary illumination;
the illumination module is operable to direct the auxiliary illumination to the object disposed at the distance from the optoelectronic module. 
However, Alasirniö discloses a different embodiment of the device, where light emitting module uses more than one light projectors (114A, 114B) as shown in (Fig.5A,B), the lights emitted by those projectors goes through the same optical assembly (120) to project the light beams on to the object of interest (124), and (¶:[0057] recites, the two light sources emit different optical intensities from one another). 
It would have been obvious at to one of ordinary skill in the art before the effective filing date of the claimed invention to use different light sources thereby  capturing the peak intensities by two different pixels, and based on the distance between those two pixels determine the change in proximity of the object relative to the optical module, as tough by Alasirniö in (¶:[0039-0040]).     
Regarding claim-6 Alasirniö discloses all the limitations of claim-5, Alasirniö also discloses the optoelectronic module further comprising an auxiliary array of light-sensitive components disposed within the plane, the auxiliary array including a plurality of auxiliary light-sensitive components, each auxiliary light-sensitive component is characterized by the coordinate position (Fig.9) shows yet another embodiment of the optoelectronic module, where two sets of light sensing arrays (102A, 102B) are used, those arrays are spaced apart from each other at a distance (B), 
and each auxiliary light-sensitive component is sensitive to the auxiliary wavelength (Fig.9) further shows, the reflected lights from the object 124 are sensed by the pixels of those two sensors, wherein the relative location of those pixels are different with respect to the overall size of the sensing arrays. It would have been obvious at to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the optoelectronic module to add an auxiliary light sensing array, so that the light  sensed by different sensors can be used for stereo matching and to generate the 3D image, as taught by Alasirniö in (¶:[0049]). 
Regarding claim-7 Alasirniö discloses all the limitations of claim-6, Alasirniö further  discloses wherein the detection module is operable to collect a reflection of the auxiliary illumination reflected from the object, and being further operable to convert the collected reflection into an auxiliary signal by at least one of the auxiliary light-sensitive components within the auxiliary array of light-sensitive components, the auxiliary signal being associated with a particular coordinate position of the at least one auxiliary light-sensitive components from which the auxiliary signal was converted (Fig.9) shows, the reflected lights from the object 124 are sensed by two pixels on the two sensors, wherein the relative location of those pixels are different with respect to the overall size of the sensing arrays, 
wherein the particular coordinate position is associated with the distance the object is disposed from the optoelectronic module (Fig.9) further shows, the reflected light beams that pass through the two optical assembly associated with the two sensing arrays project the those beams at different coordinate locations of the pixels with respect to the overall size of the senor arrays,
wherein the auxiliary signal is characterized by an auxiliary signal magnitude (¶:[0049] recites the intensity of the two light beams sensed by the two pixels of the two different sensor arrays are different. 
It would have been obvious at to one of ordinary skill in the art before the effective filing date of the claimed invention to use two sets of light sensor arrays so that ambient lights reflected from the object can be used for the stereo matching, as taught in (¶:[0049]). 
Regarding claim-14 Alasirniö discloses all the limitations of claim-7, Alasirniö also discloses the optoelectronic module further comprising one or more processors communicatively coupled to the illumination module, the detection module,
and the intensity modulator, the optoelectronic module further comprising a non-transitory computer-readable medium comprising instructions stored thereon that, when executed by the one or more processors, 
perform operations including: increasing the intensity of the emission generated by the light-emitting component when the signal magnitude is below a threshold intensity value;
decreasing the intensity of the emission generated by the light-emitting component when the signal magnitude is above a threshold intensity value;
increasing the intensity of the auxiliary emission generated by the auxiliary light emitting component when the auxiliary signal magnitude is below a threshold intensity value; and decreasing the intensity of the auxiliary emission generated by the auxiliary light emitting component when the auxiliary signal magnitude is above a threshold intensity value, all these limitations are similar to the limitations of claim-13 where a processing circuitry, increases or decreases the intensity of the emission of the light emitting components, which includes the primary projector as well as the secondary auxiliary light projector.   
Regarding claim-20 Alasirniö discloses all the limitations of claim-14, rest of the limitations of the instant claim are similar to the limitations of claims 1, 14 and 16, which  has been discussed above
Regarding claim-23 Alasirniö discloses a method of operating an optoelectronic module, the method comprising: increasing the intensity of the emission generated by the light-emitting component when the signal magnitude is below a threshold intensity value; and decreasing the intensity of the emission generated by the light-emitting component when the signal magnitude is above a threshold intensity value these are the operation performed by the optoelectronic module of claim-1, which have been discussed above. 
Claims 2-4, 8-10 and 12-13   are rejected under 35 U.S.C. 103 as being unpatentable over the publication (US 2017/0135617 A1) by Alasirniö et al. in view of the publication ( US 2007/0182338 A1) by Shteynberg et al.
Regarding Alasirniö discloses the limitations of claim-1, Alasirniö  discloses in (¶:[0070] recites, the processing circuit can determine whether the object is moving away from the sensor module and adjust the intensity of emitted light).
However, does not specifically disclose: the optoelectronic module further comprising an intensity modulator, the intensity modulator being operable to modulate the intensity of the emission generated by the light-emitting component. 
In an analogous invention Shteynberg discloses, a current regulator for controlling variable brightness levels for solid state lighting devices (Abstract), he further discloses LEDs are a form of solid state lighting devices (¶:[0017]).
Shteynberg teaches, brightness of LEDs are controlled by changing the duty cycle of a pulse-width modulated driver, wherein the driver is within a switching power supply, as recited in (¶:[0059]). It would have been obvious at to one of ordinary skill in the art before the effective filing date of the claimed invention to use pulse-with modulation technique for controlling the brightness or intensity of the LED lights, where the amplitude of the current remains the same and the intensity is controlled by the duty cycle of a PWM signal, as taught by Shteynberg (¶:[0060]).      
Regarding claim-3 Alasirniö in view of Shteynberg discloses all the limitations of claim-2, and Shteynberg teaches wherein the intensity modulator is operable to modulate electrical power to the light-emitting component such that the intensity of the emission generated by the light-emitting component is modulated (¶:[0059] intensity of the light-emitting component or LEDs are controlled by changing the duty cycle of a pulse-width modulated driver, wherein the driver is within a switching power supply).  
Regarding claim-4 Alasirniö in view of Shteynberg discloses all the limitations of claim-2, and Shteynberg teaches the optoelectronic module further including circuitry operable to modulate, via the intensity modulator, the intensity of the emission generated by the light-emitting component according to the signal magnitude intensity of the light-emitting component or LEDs are controlled by changing the duty cycle of a pulse-width modulated driver, wherein the driver is within a switching power supply, (¶:[0059]). 
It would have been obvious at to one of ordinary skill in the art before the effective filing date of the claimed invention to use pulse-with modulation technique for controlling the brightness or intensity LED lights, where the amplitude of the current remains the same and the intensity is controlled by the duty cycle of a PWM signal, as taught by Shteynberg (¶:[0060]).
Regarding claim-8 Alasirniö discloses all the limitations of claim-7, Alasirniö discloses auxiliary light emitter, as discussed above for the rejection of claim-5, and in (¶:[0050] recites, each light projector have an optical intensity that differs from the optical intensity of the other projector). 
However does not specifically disclose the intensity modulator is operable to modulate the intensity of the auxiliary emission generated by the auxiliary light-emitting component, Shteynberg teaches (¶:[0059] intensity of the light-emitting component or LEDs are controlled by changing the duty cycle of a pulse-width modulated driver).  
Regarding claim-9 Alasirniö in view of Shteynberg discloses all the limitations of claim-8, and Shteynberg teaches the intensity modulator is operable to modulate electrical power to the auxiliary light-emitting component such that the intensity of the auxiliary emission generated by the auxiliary light-emitting component is modulated (¶:[0059] intensity of the light-emitting components are controlled by changing the duty cycle of a pulse-width modulated driver, wherein the driver is within a switching power supply, (¶:[0059]). 
Regarding claim-10 Alasirniö in view of Shteynberg discloses all the limitations of claim-8, Alasirniö further discloses wherein the auxiliary signal is characterized by an auxiliary signal magnitude each light projector have an optical intensity that differs from the optical intensity of the other projector, as recited in (¶:[0050]), 
Shteynberg the circuitry is operable to modulate, via the intensity modulator, the intensity of the auxiliary emission generated by the auxiliary light-emitting component according to the auxiliary signal magnitude (¶:[0059] intensity of the light-emitting component or LEDs are controlled by changing the duty cycle of a pulse-width modulated driver, wherein the driver is within a switching power supply). 
Regarding claim-12 Alasirniö in view of Shteynberg discloses all the limitations of claim-9, Alasirniö further discloses wherein the intensity of the emission generated by the auxiliary light-emitting component is decreased when the auxiliary signal magnitude is above a threshold intensity value (¶:[0070] recites, the processing circuit can adjust the intensity of emitted light). 
Regarding claim-13 Alasirniö in view of Shteynberg discloses all the limitations of claim-4, Alasirniö also discloses the optoelectronic module further comprising one or more processors communicatively coupled to the illumination module, the detection module, and the intensity modulator (¶:[0008] recites, the module includes processing circuitry operable to read signals from the spatially distributed light sensitive components), 
the optoelectronic module further comprising a non-transitory computer-readable medium comprising instructions stored thereon that, when executed by the one or more processors (¶:[0046] the processing circuitry executes instructions stored in a memory), 
perform operations including: increasing the intensity of the emission generated by the light-emitting component when the signal magnitude is below a threshold intensity value; and decreasing the intensity of the emission generated by the light-emitting component when the signal magnitude is above a threshold intensity value (¶:[0070] recites, the processing circuitry adjust (e.g., increase or decrease) the intensity of light emitted by the light projectors). 
Claims 16-17  are rejected under 35 U.S.C. 103 as being unpatentable over Alasirniö et al. in view of Shteynberg et al and further in view of the publication (US 2017/0323132 A1) by Lu et al.
Regarding claim-16 Alasirniö in view of Shteynberg discloses all the limitations of claim-4, Alasirniö in view of Shteynberg also discloses the optoelectronic module further comprising one or more processors communicatively coupled to the illumination module, the detection module, the optoelectronic module further comprising a non-transitory computer-readable medium comprising instructions stored thereon that, when executed by the one or more processors, perform operations including:
directing the illumination onto the object disposed at the distance from the optoelectronic module;
collecting the reflection of the illumination reflected from the object disposed at the distance from the optoelectronic module;
converting the collected reflection into the signal, the signal being associated with the particular coordinate position;
directing the illumination onto the object at a subsequent distance from the optoelectronic module;
collecting a reflection of the illumination reflected from the object disposed at the subsequent distance from the optoelectronic module;
converting the collected reflection into a subsequent signal, the subsequent signal being associated with a subsequent coordinate position, the subsequent signal being characterized by a subsequent signal magnitude;
associating the particular coordinate position with the distance from the optoelectronic module;
associating the subsequent coordinate position with the subsequent distance from the optoelectronic module. Which are similar to the limitations claims 1, 13 and 14, which has been discussed above.
Alasirniö or Shteynberg does not specifically disclose or suggest: normalizing the signal magnitude by the distance, and normalizing the subsequent signal magnitude by the subsequent distance; and comparing the normalized signal magnitude and normalized subsequent signal magnitude. 
Lu in an analogous art discloses a light source system and a control system configured to control the light source system to emit light (Abstract), wherein he teaches in (¶:[0146] the signal levels from the first image data is normalized by the signal levels from the second image data for comparison). It would have been obvious at to one of ordinary skill in the art before the effective filing date of the claimed invention to normalize the acquired data for baseline comparison, as taught by Lu, (¶:[0013]).
Regarding claim-17 Alasirniö in view of Shteynberg and Lu discloses all the limitations of claim-16. 
Lu further discloses wherein comparing the normalized signal magnitude and normalized subsequent signal magnitude includes determining the difference between the signal magnitudes signal levels from the first image data is normalized by the signal levels from the second image data for comparison (¶:[0146]).   
Claims 21 and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over the publication (US 2017/0135617 A1) by Alasirniö et al. in view of the publication ( US 2017/0323132 A1) by Lu et al.

Regarding claim-21 Alasirniö discloses all the limitations of claim-20, and Lu teaches wherein comparing the normalized signal magnitude, the normalized subsequent signal magnitude, the normalized auxiliary single magnitude, and the normalized subsequent auxiliary signal magnitude includes determining the differences between the signal magnitude these limitations are similar to the limitations of claim-17, which have been discussed above. 
Regarding claim-24 Alasirniö a method of operating an optoelectronic module, the method comprising: directing the illumination onto the object disposed at the distance from the optoelectronic module;
collecting the reflection of the illumination reflected from the object disposed at the distance from the optoelectronic module;
converting the collected reflection into the signal, the signal being associated with the particular coordinate position;
directing the illumination onto the object at a subsequent distance from the optoelectronic module;
collecting a reflection of the illumination reflected from the object disposed at the subsequent distance from the optoelectronic module;
converting the collected reflection into a subsequent signal, the subsequent signal being associated with a subsequent coordinate position, the subsequent signal being characterized by a subsequent signal magnitude;
associating the particular coordinate position with the distance from the optoelectronic module;
associating the subsequent coordinate position with the subsequent distance from the optoelectronic module. Which are similar to the limitations of claims 1 and 14, those has been discussed above for the rejection of those claims.
Lu teaches normalizing the signal magnitude by the distance, and normalizing the subsequent signal magnitude by the subsequent distance; and comparing the normalized signal magnitude and normalized subsequent signal magnitude, these limitations are similar to the limitations of claim16, as discussed above.
Regarding claim-25 Alasirniö in view of Lu discloses all the limitations of claim-24, and Lu discloses comparing the normalized signal magnitude and normalized subsequent signal magnitude includes determining the difference between the signal magnitude signal levels from the first image data is normalized by the signal levels from the second image data for comparison (¶:[0146]).
Alasirniö discloses associating peripheral blood circulation with the difference in the signal magnitude and the subsequent signal magnitude (¶:[0063] recites, greater amount of light from one projector is absorbed by oxygenated blood, whereas more light from the second projector is absorbed by deoxygenated blood, and ¶:[0066] recites, the difference of those two measurements is equivalent of blood circulation). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAHED KABIR whose telephone number is (469)295-9117. The examiner can normally be reached Monday-Friday: 9:30-6:00pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 571-272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Z.K./ Zahed Kabir
Examiner
Art Unit 3792



/GARY JACKSON/Supervisory Patent Examiner
Art Unit 3792